 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
                                                    Case No. 1:17-cv-01632 AWI JDP
12   LOUIS A. ALARCON,
13                                     Plaintiff,
                                                    ORDER GRANTING DEFENDANTS’ FIRST
14                  v.                              REQUEST TO MODIFY SCHEDULING
                                                    ORDER
15

16   C. XOYOUDOM, et al.,                           ECF No. 33

17                                  Defendants.
18

19         Defendants have requested a modification of the Discovery and Scheduling Order to extend

20   the deadline for motions for summary judgment (other than for failure to exhaust) to January 2,

21   2020, ninety (90) days after the settlement conference scheduled for October 2, 2019. ECF No.

22   33. Good cause appearing therein, it is ordered that:

23            1. Defendants’ request for a modification of the Discovery and Scheduling Order is

24                granted; and

25            2. The dispositive motion deadline for motions for summary judgment other than for

26                failure to exhaust of September 23, 2019 is vacated; and

27            3. The parties may file any dispositive summary judgment motion (other than for

28                failure to exhaust) no later than January 2, 2020.
 1
     IT IS SO ORDERED.
 2

 3
     Dated:   August 2, 2019
 4                             UNITED STATES MAGISTRATE JUDGE
 5

 6

 7        No. 205
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
